UN|TED STATES D|STR|CT COURT

MIDDLE D|STR|CT OF LOU|S|ANA

L|ONEL JACKSON C|ViL ACT|ON

VERSUS 17-329-SDD-EWD

ALV|N ROCHE, JR., ET AL.

B_U_L|L="_

The Court, after carefully considering the i`i/i'ot."on,1 the record, the law applicable to
this action, and the Report and Fi’c-Jcoroman¢:J‘a\i‘."oin:2 of United States Magistrate Judge Erin
Wi|der-Doomes dated January 23, 2019, to which no objection has been filedl hereby
approves the Repon‘ and Recommendati'on of the Magistrate Judge and adopts it as the
Court‘s opinion hereiri.

ACCORDINGLY, Defendants‘ Moti`on to Dismiss is hereby DENIED and this
matter is REFERRED to the Magistrate Judge for further proceedings

Signed in Baton Rouge, Louisiana on Februarv 20, 2019.

;2%¢4//£@<

CH|EF JUD SHELLY D. DICK
UN|TED STATES D|STRICT COURT
MlDDLE D|STR|CT OF LOU!S|ANA

 

 

1 Rec. Doc. 9,
2 Rec. Doc. 12.

